DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motohashi et al (JP5292972 with references to the machine English translation provided herewith).
Regarding Claim 1, Motohashi teaches a method for producing a fiber-reinforced plastic using a sheet substrate A [0001], 
the sheet substrate A being a substrate including one or more sheets of incised prepreg a (Fig. 1- see multiple sheets of prepreg base material 2), 

the method for producing a fiber-reinforced plastic comprising a placement step (A) of placing a plurality of sheet substrates A in a mold such that each of the sheet substrates A forms an overlapping portion in which the sheet substrate A overlaps one or more other sheet substrates A and a non-overlapping portion in which the sheet substrate A does not overlap any other sheet substrates A (See Figs. 3-4 showing the overlapping sheets of prepreg base material wherein the non-overlapping portion does not overlap any other sheets laid into a mold), and
a molding step of heating [0040] and pressing [0037] the plurality of sheet substrates A, and 
a total area of the overlapping portion and the non-overlapping portion is 50 to 100% relative to the area of a mold surface (See Fig. 4a wherein the total area of the overlapping and non-overlapping portions covers at least 50% of the mold surface).

Regarding Claim 3, Motohashi further teaches the average length xa (mm) of the incisions of the incised prepreg a and the average length ya (mm) of the reinforcing fibers divided by the incisions of the incised prepreg a satisfy ya > 6.0xa + 10 (Table 3- fiber length=30 mm; [0064]- cut length of Example 14= 0.12mm (0.12*6+10=12.72 which is less than 30 thus satisfying the claimed relationship; Examiner notes other listed examples also satisfy the claimed relationship).

Regarding Claim 4, Motohashi further teaches four or more sheet substrates A are placed in the placement step (A) (Figs. 1 and 3 showing 4 or more sheets of prepreg base material 2).



Regarding Claim 6, Motohashi further teaches the incised prepreg a has a plurality of holes, and the total area of the holes accounts for 10 to 50% of the area of the incised prepreg a including the holes (Fig. 12b- cut openings 25; [0035]- the total area of cut openings 25 compared to the surface area of the sheet is 16.7% thus meeting the instant limitation).

Regarding Claim 7, Motohashi further teaches of the two sheet substrates A constituting the overlapping portion by overlapping together, the fiber direction of the reinforcing fibers in the incised prepreg a located on the surface on the overlapping portion of one sheet substrate A differs from the fiber direction of the reinforcing fibers in the incised prepreg a located on the surface of the overlapping portion of the other sheet substrate A, and both the fiber directions intersect ([0008]- the fiber directions of the prepreg base material are oriented in at least two directions and integrated).

Regarding Claim 9, Motohashi further teaches the incised prepreg a contained in the sheet substrates A satisfies condition 1 wherein condition 1 specifies the average length xa (mm) of the incisions and the average length ya (mm) of the reinforcing fibers divided by the incisions satisfy ya > 6.0xa + 10 (Table 3- fiber length=30 mm; [0064]- cut length of Example 14= 0.12mm (0.12*6+10=12.72 which is less than 30 thus satisfying the claimed relationship; Examiner notes other listed examples also satisfy the claimed relationship), the method further comprising
a placement step (C) of placing a sheet substrate C on the mold; the sheet substrate C is a substrate including one or more incised prepregs c;

the sheet substrate C is also heated [0040] and pressed [0037] in the molding step.

Regarding Claim 10, Motohashi further teaches the average length of the incisions of the incised prepregs c is 1.5 times or more the average length of the incisions of the incised prepregs a (Table 3- as an example, 6.8mm (Example 16) is at least 1.5 times more than 0.12mm (Example 14)).

Regarding Claim 11, Motohashi further teaches when a circle with a radius of 5 mm located at an arbitrary position in the plane of the incised prepregs c is extracted, 13 or more incisions are included in the circle (Table 3- Example 16- notch inverval is 1mm thus in a circle with a 5mm radius, at least 13 incisions would be present).

Regarding Claim 13, Motohashi further teaches the total volume of the substrates placed on the mold is taken as 100%, 50% by volume or more and 100% by volume or less is accounted for by the sheet substrates A (Fig. 4- sheets of prepreg base material 2 in the mold accounts for the total volume in the mold).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al (JP5292972 with references to the machine English translation provided herewith) in view of Sato et al (PGPub 2014/0272243).
Regarding Claim 2, Motohashi does not appear to explicitly teach the ratio of the total of the area of the overlapping portion to the total of the area of the non-overlapping portion ("the total of the area of the overlapping portion"/"the total of the area of the non-overlapping portion") is 0.05 to 0.8.
Sato teaches an alternative method of producing a resin fiber composite (Abstract) wherein the ratio of the area of the overlapping portion to the area of the non-overlapping portion is 0.75-2 [0029]-[0030] in order to form a thin connection with sufficient strength and stiffness [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Motohashi to include the ratio of the area of the overlapping portion to the area of the non-overlapping portion to be 0.75-2 as taught by Sato with reasonable expectation of success to form a thin connection with sufficient strength and stiffness [0030].

Regarding Claim 8, Motohashi further teaches the incised prepreg a contained in the sheet substrates A satisfies condition 1 wherein condition 1 specifies the average length xa (mm) of the incisions and the average length ya (mm) of the reinforcing fibers divided by the incisions satisfy ya > 6.0xa + 10 (Table 3- fiber length=30 mm; [0064]- cut length of Example 14= 0.12mm (0.12*6+10=12.72 which is less than 30 thus satisfying the claimed relationship) but does not appear to explicitly teach the method further comprising a placement step (B) of placing a sheet substrate B on the mold; the sheet 
Sato teaches an alternative method of producing a resin fiber composite (Abstract) including a placement step (B) of placing a sheet substrate B on the mold wherein the sheet substrate B is a substrate includes randomly oriented reinforcing fibers and a resin (Fig. 2; [0060]- fiber is randomly oriented in the resin composite structure); and the sheet substrate B is also heated and pressed in the molding step ([0060]- the composite is heated and pressed) in order to form a seamless connection between the layers [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Motohashi to include a substrate including randomly oriented reinforcing fibers as taught by Sato with reasonable expectation of success to form a seamless connection between the layers [0062].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al (JP5292972 with references to the machine English translation provided herewith).
Regarding Claim 12, Motohashi teaches any pattern (length and direction) of cuts may be used [0033] as long as the fibers are 10-100mm in length and the angle of the fiber direction is 2° ≤ [Symbol font/0x71] < 25° [0030].
Motohashi does not appear to explicitly teach incisions 1 and incisions 2 are formed in the incised prepreg c, with the incisions 1, the absolute value of an angle q1 formed with the fiber direction of the reinforcing fibers satisfies 0°≤ q1 <10°, and the average length xcl (mm) of the incisions satisfies 5 mm ≤ xci < 50 mm, with the incisions 2, the absolute value of an angle q2 formed with the fiber direction of the reinforcing fibers satisfies 10° < q2≤ 45°, and the average length xc2 (mm) of the incisions satisfies 
However, this is a result-effective variable modifying the fluidity of the resin in the composite and the mechanical properties of the composite [0027].  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the pattern of cuts through routine experimentation in order to perfect the result-effective variable of the fluidity of the resin in the composite and the mechanical properties of the composite [0027], consult MPEP 2144.05 II, thus meeting the instant claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        1/11/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712